Citation Nr: 1532615	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right hip stress fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision (notified in January 2008) of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Local jurisdiction over the claim is currently with the RO in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2011.  A transcript of that hearing is of record. 

The Board previously considered this issue in December 2011, at which time it remanded the issue of a higher rating for the Veteran's right hip disability.  It also remanded the issue of service connection for hepatitis C for the issuance of a statement of the case (SOC) on this issue, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued this SOC in March 2015.  Thereafter, VA did not receive a timely substantive appeal on the issue of hepatitis C.  As such, it is no longer under the Board's jurisdiction.

The Board finds that a claim for TDIU has been raised by the record.  At his May 2011 Board hearing, the Veteran testified that he had been unemployed for at least 7 years, attributing his alleged unemployability to his right hip disability and the methadone treatment that he was receiving for it.  He also stated that he used to work as a carpet cleaner, but had to give it up due to his disability.  See also January 2009 VA treatment records (noting methadone treatment for hip); May 2014 VA examination (noting that the Veteran's hip disability impacts his ability to work).  The claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence shows that the Veteran's service-connected right hip disability has been manifested by pain and painful motion, but with extension greater than 5 degrees and flexion greater than 45 degrees; there is no evidence of fracture or malunion of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250 to 5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in August 2007, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Pursuant to the December 2011 Board remand, VA provided a VA examination in May 2014 to determine the severity of the Veteran's right hip disability.  The examiner, however, did not review the Veteran's claim file.  As such, the AOJ requested an addendum opinion, which the examiner provided in March 2015.  In it, the examiner noted review of the claims file and reiterated her earlier findings.  There is no argument or indication that the May 2014 VA examination, as supplemented by the March 2015 VA addendum opinion, is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In May 2007, the Veteran filed the current claim of an increased rating.  Throughout the rating period on appeal, a 20 percent evaluation has been in effect.

Subsequent to the December 2011 Board remand, the RO issued a May 2014 rating decision, wherein it recharacterized the issue on appeal as right hip, limitation of abduction and continued the rating of 20 percent, now assigned under Diagnostic Code 5253.  Additionally, it granted service connection for right hip, limitation of extension, and right hip, limitation of flexion, both with non-compensable ratings, effective February 19, 2014, under Diagnostic Codes 5251 and 5252, respectively.

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's right hip disability has been in effect for more than 10 years, and, thus, is protected under 38 U.S.C.A. § 1159.  The Board must first consider whether the change of diagnostic code was analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957.

It has consistently been found that the protection afforded under 38 U.S.C.A. § 1159 is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit noted that evaluating a disability under a different diagnostic code could implicate 38 U.S.C.A. § 1159 if doing so changes the situs of the disability.  However, in citing VAOPGCPREC 50-91 (Mar. 29, 1991), the Federal Circuit found that 38 U.S.C. § 1159 did not prohibit the VA from redesignating an existing service-connected disability rating to reflect accurately the actual situs of an injury or disability, provided the redesignation does not result in a severance of service connection for the disability.  See Read, 651 F.3d at 1302.  

Here, the Board finds that the RO's change of the diagnostic code pertaining to the evaluation of the Veteran's service-connected right hip disability does not sever service connection and, rather, more appropriately captures the nature of his disability.  As such, the change is proper and does not violate 38 U.S.C. § 1159. In this regard, the Board notes that right hip X-rays from the September 2007 VA examination show no abnormalities of the bones, joints, or soft tissue.  Additionally, a February 2002 VA treatment records explicitly notes that X-rays no longer show evidence of a stress fracture.  See VA treatment records received in May 2011.

The Board now turns to the issue of whether the Veteran is entitled to a rating in excess of 20 percent under all applicable diagnostic codes.

The Veteran's service-connected right hip disability is currently rated as 20 percent disabling under Diagnostic Code 5253 for limitation of abduction.  38 C.F.R. § 4.71a.  Limitations of extension and flexion are rated as noncompensable under Diagnostic Codes 5251 and 5252, respectively.  Id.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

Diagnostic Code 5251 provides a 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

During the September 2007 VA examination, the Veteran reported right hip pain that had progressively worsened and daily flare-ups that radiated mainly to his groin; activities such as walking only two blocks, sitting for 10 minutes or more, standing, and bending elicited and exacerbated his pain; he rated pain as a 3 on a scale of 1-10, and as a 7 during flare-ups; he took methadone, which partially relieved his pain; he denied use of assistive devices such as braces, cane, or hip support; he denied any weakness in his lower extremities; he denied any swelling, heat, or redness; and stated that his hip gets stiffer in the winter.  During the May 2011 Board hearing, the Veteran reiterated that he cannot sit or stand for too long, and that his disability worsens in cold weather.  He stated that his hip pain woke him up at night, affecting his sleep; he was unable to go up or down stairs; he had a cane; and constantly felt as if he was about to fall.  He rated pain as a 6 or 7 on a scale of 1-10.  During the May 2014 VA examination, he rated pain as a 5 or 6 on a scale of 1-10, and as an 8 or 8.5 during flare-ups that occur two or three times per month.

The September 2007 VA examination shows right hip flexion as 120 degrees, with pain beginning at 70 degrees; extension was to 30 degrees; adduction was to 25 degrees; abduction was to 45 degrees, with pain at 30 degrees; external rotation was to 40 degrees with pain worsened throughout; and internal rotation was 20 degrees with painful movement.  Flare-ups were noted with hip flexion and internal/external rotation.  No induced fatigability, lack of endurance, incoordination, instability, or weakness was noted on repetitive motions.  

The May 2014 VA examination shows right hip flexion limited to 50 degrees with painful motion; extension limited to 15 degrees; abduction limited to 35 degrees with painful motion; adduction limited to 10 degrees with painful motion; external rotation limited to 20 degrees; and internal rotation limited to 20 degrees.  The Veteran could not cross his right leg over his left.  The examiner noted that there was no discernible functional loss due to pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups.  

The Veteran is already in receipt of the maximum 20 percent under Diagnostic Code 5253.  A compensable rating under either Diagnostic Codes 5251 or 5252 is not warranted as there is no evidence of hip extension limited to 5 degrees or hip flexion limited to 45 degrees.  Rather, the most recent VA examination shows right hip extension limited to 15 degrees and hip flexion limited 50 degrees, even when considering the functional impact of factors such as pain and weakness.  Indeed, symptoms of pain, weakened movement, excess fatigability, incoordination, and instability were noted by examinations as not causing any disability above that recorded and have been fully considered by the 20 percent rating assigned.  Flare-ups in pain, reported by the Veteran, were also fully considered and found not to cause any additional limitation.

The Board has also considered whether a rating in excess of 20 percent is warranted under Diagnostic Code 5255, for impairment of the femur, especially since, as stated above, the Veteran's right hip disability was previously rated under this Diagnostic Code.  The Board finds that Diagnostic Code 5255 is currently inapplicable because there is no evidence of a fracture or malunion of the femur.  As stated above, right hip X-rays from the September 2007 VA examination show no abnormalities of the bones, joints, or soft tissue.  Additionally, a February 2002 VA treatment records explicitly notes that X-rays no longer show evidence of a stress fracture.  See VA treatment records received in May 2011.

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, a claim for a total disability rating on the basis of individual unemployability (TDIU) has been raised.  The issue is being referred to the AOJ for further development, as detailed in the Remand part of this decision.

In sum, the weight of the evidence is against increased disability ratings for the Veteran's service-connected right hip disability.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for residuals of right hip stress fracture is denied.


REMAND

VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development.  As the Veteran does not currently meet the schedular percentage threshold for a TDIU, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Additionally, the Board finds that a medical opinion as to the Veteran's employability would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who conducted the May 2014 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should offer an opinion as to whether the Veteran's service-connected right hip disability, alone or in concert with his other service-connected disabilities, at least as likely as not (probability of 50 percent or more) renders him unable to secure or follow a substantially gainful occupation.

The examiner must provide reasons for any opinion offered.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulation the opinion as to employability.

3.  Thereafter, the Veteran's TDIU claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


